DETAILED ACTION

The Amendment filed July 8, 2022 and the Information Disclosure Statement filed July 21, 2022 have both been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-8, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2002206578 to Fujimura et al in view of Japanese Patent No. 200717747 to Miyata and further in view of Japanese Patent No. 2012036932 to Miyake et al.
	Regarding Claim 1, Fujimura et al disclose a friction member 1 having a friction
material 2 disposed on one surface of a back plate 3 comprising a material having a
lower specific gravity than that of steel (i.e., plastic, see paragraphs 0014-0017 of the
examiner provided translation).
	However, Fujimura et al do not disclose that the heat conductivity in a thickness direction of the friction material is 0.35 W/m K or less nor heat conductivity in a thickness direction of the back plate being 0.4 W/m K or more.
	Regarding the heat conductivity of the friction material, Miyata is relied upon
merely for his teachings of a friction material capable of use in a friction member having
a heat conductivity in a thickness direction of the friction material that is 0.35 W/m K or
less (see Table 1, fifth row, second example/Comparative Example 1, with a value of 0.28 W/m K).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the friction material of Fujimura et
al to have a heat conductivity of 0.35 W/M K or less as taught by Miyata in order to
generate good thermal conductivity and better sliding characteristics for the friction
member without impairing heat resistance, stability, and overall strength of the friction
material in a braking environment.
	Regarding the heat conductivity of the back plate, Miyake et al are relied upon
merely for their teachings of a brake pad back plate having a heat conductivity in a
thickness direction of more than 0.4 W/m K (see page 3 second full paragraph of the
examiner provided translation).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the back plate of Fujimura et al to
have a heat conductivity of 0.4 W/m K or more as taught by Miyake et al in order to
improve the quality, durability, and overall strength of the back plate in a braking
environment.
	Regarding Claim 6, see paragraph 0028 of the Fujimura et al examiner provided translation.
	Regarding Claim 7, Miyake et al further disclose a friction member having a back plate comprising a fiber reinforced resin (see the translated abstract).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the back plate of Fujimura et al., as
modified, to comprise a fiber reinforced resin as taught by Miyake et al in order to
provide a back plate with improved curability of an adhesive for the friction material and
thus improve the overall quality and durability of the friction member.
	Regarding Claim 8, see the translated abstract of Miyake et al.
	Regarding Claim 10, see Claims 1 and 7 above.
	Regarding Claim 14, see Figure 1 of Fujimura et al which shows a disc brake pad 1.
	Regarding Claim 15, see Figure 1 of Fujimura et al wherein the friction member is used in an automobile.
Claims 3, 5, and 12 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Japanese Patent No. 2002206578 to Fujimura et al in view of
Japanese Patent No. 200717747 to Miyata and further in view of Japanese Patent No.
2012036932 to Miyake et al and further in view of Japanese Patent No. 20144077505 to
Sato et al.
	Regarding Claim 3, see Claim 1 above and further note that Fujimura et al., as
modified, do not disclose that the friction member has a friction material disposed
through an interlayer on one surface of the back plate.
	Sato et al are relied upon merely for their teachings of a friction member having a friction material disposed through an interlayer on one surface of a back plate (see the
translated abstract of the document).
	It would have been obvious to one of ordinary skill in the art before the effective
filing of the claimed invention to have provided the friction member of Fujimura et al., as
modified, with an interlayer as taught by Sato et al in order to provide better wear
resistance to the friction member by creating a thicker and stronger friction material.
	Regarding Claim 5, see Table 2, 4 column of Sato et al and the thicknesses of
elements B1-B3.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the thickness of the interlayer of
Fujimura et al., as modified, to be 1 mm or more as taught by Sato et al as a matter of
design preference dependent upon the desired overall thickness of the friction material
itself for maximum wear resistance.
	Regarding Claim 12, see Claims 1, 3, and 7 above.


Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive. 
Firstly, applicant argues that the Fujimura reference does not teach the newly claimed limitations in Claims 1, 3, 10, and 12 of the heat conductivity in a thickness direction of the friction material being 0.35 W/m K or less (as recited in Claims 1 and 10) nor the heat conductivity in a thickness direction of at least one of the interlayer and the friction material being 0.35 W/m K or less (as recited in Claims 3 and 12).
In response to this, the examiner is not relying upon the Fujimura reference to teach these new claim features but rather is relying upon the Miyata reference to do so as outlined in the rejection above.
Next, applicant argues that the Miyata reference teaches away from the heat conductivity of the friction material being 0.35 W/m K or less as claimed in Claims 1, 3, 10, and 12.  In particular, applicant argues that the machine translation of Miyata teaches the importance of the molding material having high heat conductivity. Applicant states that paragraph 38 of the machine translation of Miyata refers to Table 1 and states that Examples 1-4 have good thermal conductivity and that the thermal conductivities of Examples 1-4 were 0.40 to 0.50 Wim-K and are outside the claimed range. Applicant goes on to argue that Comparative Example 1 of Miyata (cited by the Office Action) had a heat conductivity of 0.28 W/m-K, which is not good because it is lower than the heat conductivities exhibited by Examples 1-4. Thus, applicant surmises that the machine translation of Miyata teaches the importance of attaining higher heat conductivity, unlike the lower heat conductivity of 0.28 W/m K for Comparative Example 1.  Thus, applicant concludes that Miyata teaches away from heat conductivity of 0.35 W/m-K or less of the friction material presently recited in claims 1 and 10, and of at least one of the interlayer and the friction material presently recited in claims 3 and 12, at least because Miyata generally teaches that molding material should have high heat conductivity such as 0.40 to 0.50 W/m-K for Examples 1-4 and teaches against a heat conductivity of 0.28 W/m-K for Comparative Example 1.
	In response to this, the examiner respectfully disagrees.  The examiner contends that just because Examples 1-4 of Miyata are referenced as having better thermal conductivities for the friction material doesn’t mean that Comparative Examples 1-3 also shown in Table 1 are invalid and teach away from the premise of applicant’s invention.  While Comparative Examples 1-3 may be less desirable results of the Miyata invention, the fact remains that they do still teach that the claimed heat conductivity of 0.35 W/m K or less for a friction material as now recited in Claims 1, 3, 10, and 12 is known in the art.  Thus, the examiner maintains that the Miyata reference is still an effective teaching of this feature of Claims 1, 3, 10, and 12.
	It is for these reasons that the rejections of the claims have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        08/25/22